This appeal is prosecuted from a conviction had in the District Court of Jones County on the 30th day of July, 1909, finding appellant guilty of the crime of perjury, and assessing her punishment at confinement in the penitentiary for two years. *Page 461 
There is no statement of facts in the record as it comes to us. There is one bill of exception which relates to the withdrawal by the court of a special charge which had theretofore been given. Whether or not this charge was applicable to the case and proper to be given, we can not, in the absence of statement of facts, determine, nor can we determine whether the withdrawal of same was of a nature calculated to prejudice appellant's rights.
In the state of the record as the case reaches us, there is no question which we are authorized to review, and it is, therefore, ordered that the judgment of conviction be and the same is hereby in all things affirmed.
Affirmed.